Citation Nr: 1220544	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part declined to reopen a claim of entitlement to service connection for a back injury.

The Veteran testified before the undersigned at an August 2010 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that the RO previously treated the Veteran's claim as a petition to reopen a previously denied claim for service connection on the basis of the submission of new and material evidence.  The RO cited an April 1964 denial as the previous final denial of the Veteran's claim for a back injury.  However, the claims file is negative for any April 1964 rating decision or notice letter, verifying that the Veteran was notified of the denial.  Accordingly, in November 2010 and January 2012 remands, the Board directed the AMC to determine whether the Veteran was properly notified of an April 1964 denial of service connection for a back injury and to associate any such verification with the claims file.  In February 2012, the AMC issued a formal finding of unavailability, indicating that an April 1964 denial letter of service connection for a back injury was unavailable for review, and that it could not be determined whether the Veteran had ever received such a letter.  Therefore, the Board finds that as the record does not indicate that the Veteran was ever notified of the April 1964 denial of service connection for a back injury, the Veteran was never given an opportunity to appeal, and the decision did not become final.  Accordingly, the Board has adjudicated the claim as one for direct service connection, and not as a claim for service connection based on new and material evidence.  

The evidence raises the issue of entitlement to service connection for bilateral plantar fasciitis.  See private medical record of February 2009.  This matter is referred to the RO for action deemed appropriate.


FINDING OF FACT

Status post foraminal/spinal canal stenosis with lower extremity nerve root entrapment was incurred as a result of a back injury during active military duty.


CONCLUSION OF LAW

Status post foraminal/spinal canal stenosis with lower extremity nerve root entrapment was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a low back disability.  Also, no further notice to the Veteran is required, as the claim has been substantiated.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).


"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Analysis

The Veteran contends that his currently demonstrated low back disability developed as a result of back injuries he sustained building bridges, as part of his duties as a combat engineer in service.  The Veteran reported that although he experienced consistent chronic back pain following his in-service back injuries, the injuries were not documented, and the only treatment he received was rest.  The Veteran contends that the back pain he experienced in service continued after his discharge and has persisted to this day.  

VA treatment records show that in 2009, the Veteran reported that he had experienced lower back pain with radiation to the right leg since 1963.  They also show that he had back surgery sometime in the early 1990's.  However, the VA treatment records do not show any actual complaints of back pain from the Veteran until January 2004.  See outpatient treatment records from the VA Medical Center in Oklahoma City dated from January 2004 to January 2011.

January 2009 private treatment records from the Southwestern Medical Center show that the Veteran reported back, leg and foot pain since his time in the military.  He was noted to have a history of lumbar spinal stenosis, back surgery in the early 1990's, and intermittent lumbar pain worsening over the previous two to three months.  An MRI revealed severe bilateral foraminal stenosis, moderate spinal canal stenosis, and significant bilateral facet hypertrophy.  The examiner found that his back and leg pain were secondary to bilateral plantar fasciitis, which was secondary to military service.  

February 2009 private treatment records show that the Veteran complained of back pain, which started in September 1963 during military service.  He also reported that his back pain radiated down the posterolateral legs and down to the big toe of the right foot.  The records indicate that an MRI of the lumbar spine showed severe central spinal stenosis and severe foraminal stenosis, with entrapment of exiting nerve roots bilaterally at L4-5 and L5-S1.  There was also moderate left foraminal stenosis and mild foraminal stenosis on the right at L3-4, with no definitive nerve impingement.  The physician opined that the Veteran's symptoms were directly related to repetitive traumas and injuries that he suffered in the military in September 1963.  

In a May 2009 statement, the Veteran's private physician, RC, M.D. reported that the Veteran had been under his care for several years, and that he suffered from multiple conditions, including chronic, severe back pain, with severe stenosis in his lower back.  He opined that more likely than not, the Veteran's chronic conditions were a result of injuries he sustained in service.  

During private treatment with DB, M.D. in July 2011, the Veteran reiterated his report of injuring his back building bridges as an Army combat engineer during active duty.  He also reported that although he did report his back injuries to his unit commander, but was never sent to a medical officer for treatment, but instead was told to be careful and to try and rest his back.  As such, his injuries were never documented.  The Veteran also indicated that he had reported his low back injury during his exit interview at the time of his discharge from active duty.  He also reported that he had experienced continuous problems with his back since his discharge, and that he had received continuous treatment for his back, since that time.  This treatment included visits with private physicians and chiropractors in the 1960's, 1970's, 1980's, 1990's, into the year 2000 and beyond, and included an L4-L5 decompression diskectomy in 1990.  The Veteran also indicated that the records of some of his reported private treatment are not available.  

Dr. DB opined that the major cause of the need for treatment of the Veteran's low back were his military duties, including lifting heavy objects and building bridges for two years, which caused back injuries.  In rendering his opinion, Dr. DB noted that during the time that the Veteran was injured in service building bridges, there was no military support staff in place to document his injuries.  However, service treatment records do show that the Veteran reported back problems at the time of his discharge.  He also noted that the Veteran had multiple X-rays of his back, as well as MRI's, which showed a continual degeneration of the problems associated with his lumbar spine.  He noted further that the Veteran had not had any gap in his reports of back problems or treatment for his low back since his discharge from service.  Furthermore, he noted that there was no other evidence in the Veteran's medical history from the time that he suffered his military injuries that would have contributed to his low back problems and the severity to which they had progressed over several years without treatment.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a back disability.  However, in his report of medical history, completed in September 1963, at the time of his separation examination, the Veteran reported that he had a "bad back."  Furthermore, the Veteran's DD-214 shows that he had a military occupational specialty (MOS) of combat engineer.  Thus, the conditions of his service are consistent with his reports of building bridges in service.  38 U.S.C.A. § 5104(a).  The Board also notes that in December 1963, within just three months of his discharge, the Veteran filed a formal claim for service connection for a back disability.  As such, the Board finds that the evidence supports a finding that the Veteran injured his back building bridges in service.  

The Veteran's low back disability is manifested by symptoms that the Veteran is competent to report.  He has provided competent evidence of a continuity of symptomatology, and private physicians, including Dr. DB in his July 2011 report, have also provided medical opinions linking his current low back disability to his active military service and service-connected disabilities.  There is no medical opinion against that of the private physicians, and the July 2011 opinion was based on an accurate history and supported by an implicit rationale.  

The Board also notes that the Veteran has reported in statements and during examinations that he has had problems with his low back since service.  These statements provide competent evidence of a back injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinion of the private physicians.  He is competent to report the specifics of his injury, and his report is supported by the findings that he has a current low back disability.  

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for many years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for status post foraminal/spinal canal stenosis with lower extremity nerve root entrapment is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


